DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed 8/12/20 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith. 

Drawings
3.	The drawings were received on 9/30/20.  These drawings are approved by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: para. [0006], lines 3 “dimeter” should read --diameter--.  Appropriate correction is required.

Claim Objections
5.	Claims 1, 8 and 9 are objected to because of the following informalities:  In each of claims 1, 8 and 9 “dimeter” should read --diameter--.  . Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0053962 (“Lavon”).
9.	As regards claim 1, Lavon discloses an umbilical cord cover that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 2A and 2B, Lavon discloses a blister protector cap apparatus (constituted by protective umbilical cord cover 100), comprising: a hemispheroid dome or a paraboloid dome (constituted by containment shell 102 in the shape of a hemisphere, see para. [0069]) with an empty cavity (constituted by spacing 105) on one side (se Fig. 2A); the hemispheroid dome or the paraboloid dome having a base (constituted by flange 110) with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome or the paraboloid dome (see Figs. 2A and 2B); and the base having an adhesive compound (constituted by adhesive 120, see para. [0057]) incorporated on one surface portion of the base (see Fig. 2B).

10.	Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0296391 (“Kendall”).
11.	As regards claim 1, Kendall discloses an adhesive bandage with raised portion, water temperature indicator strip, and non-adhesive tab that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 6 and 9, Kendall discloses a blister protector cap apparatus (constituted bandage/shield/cover 200 or 400), comprising: a hemispheroid dome or a paraboloid dome (note hemispheroid dome constituted raised non-adhesive portion 212 in Fig. 6 or 414 in Fig. 9, see also para. [0024], lines 13-15) with an empty cavity on one side (constituted by the underside of the raised non-adhesive portion which accommodates a wound, and medical apparatuses (see para. [0019], lines 5-10); the hemispheroid dome or the paraboloid dome having a base with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome or the paraboloid dome (raised non-adhesive portion 212, 414 has a first diameter and a base which surrounds the raised non-adhesive dome has a second diameter which is larger than the first diameter; and the base having an adhesive compound (211, 411) incorporated on one surface portion of the base (see Figs. 6 and 9).
12.	As regards claim 2, Kendall discloses the apparatus of claim 1, wherein: the adhesive compound extends beyond the bounds of the base radiating outwards away from the base (see Fig. 9, which shows adhesive layer 411 radiating outwardly away from the base).
13.	As regards claim 8, Kendall discloses an adhesive bandage with raised portion, water temperature indicator strip, and non-adhesive tab that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 6 and 9, Kendall discloses a blister protector cap apparatus (constituted bandage/shield/cover 200 or 400), comprising: a hemispheroid dome or a paraboloid dome (note hemispheroid dome constituted raised non-adhesive portion 212 in Fig. 6 or 414 in Fig. 9, see also para. [0024], lines 13-15) with an empty cavity on one side (constituted by the underside of the raised non-adhesive portion which accommodates a wound, and medical apparatuses (see para. [0019], lines 5-10); the hemispheroid dome or the paraboloid dome having a base with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome or the paraboloid dome (raised non-adhesive portion 212, 414 has a first diameter and a base which surrounds the raised non-adhesive dome has a second diameter which is larger than the first diameter; and the base having an adhesive compound (211, 411) incorporated on one surface portion of the base (see Figs. 6 and 9), wherein the adhesive compound extends beyond the bounds of the base radiating outwards away from the base (see Fig. 9, which shows adhesive layer 411 radiating outwardly away from the base).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,303,304 (“Ford”) in view of Lavon.
18.	As regards claim 1, Ford discloses a non-contact wound protector that substantially discloses Applicant’s presently claimed invention.  More specifically, Ford discloses a blister protector cap apparatus (constituted by the wound protector shown in Fig. 1 and 2), comprising: dome  (constituted by raised material 1) with an empty cavity on one side (the empty cavity is positioned on the underside of the raised material), the dome having a base (constituted by the joining area of the base with the sticking plaster or tape) base with a larger diameter than the diameter of the longest cross-section of dome; and the base having an adhesive compound (constituted by sticking plaster/tape 2) incorporated on one surface portion the base.
19.	Ford fails to disclose the dome is a hemispheroid dome or a paraboloid dome.  However, Applicant must note that the specification does not state the criticality of the shape of the shell, does not provide evidence of unexpected results, or provides evidence that the particular shape solves a particular problem. 
20.	Further, Lavon discloses an analogous protective wound cover (100) comprising a hemispheroid dome (constituted by containment shell 102 in the shape of a hemisphere, see para. [0069]) with an empty cavity (constituted by spacing 105) on one side (see Fig. 2A); the hemispheroid dome having a base (constituted by flange 110) with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome (see Figs. 2A and 2B); and the base having an adhesive compound (constituted by adhesive 120, see para. [0057]) incorporated on one surface portion of the base (see Fig. 2B).
21.	Thus, absent persuasive evidence that the claimed shape of the dome is significant, the Office concludes that the shape is an obvious matter of choice and in view of Lavon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the presently claimed invention, to have provided the dome of Long in the shape of a hemispheroid (hemispherical shape) as a matter of choice based upon the shape of the wound or medical device to be protected.
22.	As regards claim 3, modified Ford discloses the apparatus of claim 1, wherein the hemispheroid dome or the paraboloid dome have air vent holes on the surface (the raised material is porous, thereby having vent holes, see page 1, lines 3-6).

23.	Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/009370 A2 (“Long”) in view of Lavon and U.S. Patent No. 5,580,346 (“Spier”).
24.	As regards claim 1, Long discloses a protective wound shield that substantially discloses the presently claimed invention.  As can be seen from Figs. 5, 6 and 9C, Long discloses a blister protector cap apparatus which may be constructed from semi-rigid material (constituted by shield 10 fully capable of protecting a wound such as a blister, see the Abstract, and page 11, lines 20-21 which discloses shield 10 may be constructed from semi-rigid material),comprising a dome (constituted by dome 11, see page 4, lines 6) with an empty cavity on one side (constituted by upward concavity 12, see page 4, lines 6-7); the dome having a base (constituted by flange 13, page 4 lines 12-14) with a larger diameter than the diameter of the longest cross-section of either dome (see Fig. 5 which clearly shows that the diameter of flange 13 is larger than the diameter of dome 11); and the base having an adhesive compound (constituted by flange adhesive 17 shown in Figs. 9c, see page 8, lines 5-11 or medical tapes placed in chordal positions around the perimeter of flange 13 and overlapping onto the skin of the patient, see page 7, line 24- page 8, line 1) incorporated on one surface portion of the base.
25.	Long fails to disclose the dome is a hemispheroid dome or a paraboloid dome.  However, Applicant must note that the specification does not state the criticality of the shape of the shell, does not provide evidence of unexpected results, or provides evidence that the particular shape solves a particular problem. 
26.	Further, Lavon discloses an analogous protective wound cover (100) comprising a hemispheroid dome (constituted by containment shell 102 in the shape of a hemisphere, see para. [0069]) with an empty cavity (constituted by spacing 105) on one side (see Fig. 2A); the hemispheroid dome having a base (constituted by flange 110) with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome (see Figs. 2A and 2B); and the base having an adhesive compound (constituted by adhesive 120, see para. [0057]) incorporated on one surface portion of the base (see Fig. 2B).
27.	Thus, absent persuasive evidence that the claimed shape of the dome is significant, the Office concludes that the shape is an obvious matter of choice and in view of Lavon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the presently claimed invention, to have provided the dome of Long in the shape of a hemispheroid (hemispherical shape) as a matter of choice based upon the shape of the wound or medical device to be protected.
28.	As regards claim 4, modified Long discloses the apparatus of claim 1, except wherein the hemispheroid dome or the paraboloid dome have a radial section of the dome integrated with a collapsible semi-rigid section allowing some movement of the top part of the dome inwards into the bottom part of the dome.  However, Spier in an analogous wound protective device (10” including a base 12’ with an adhesive coating and a cover 32, see Fig. 10) teaches it is known to provide a collapsible portion (web 60) on the side wall (14’) of the frame in order to allow movement of the side wall relative to the base in order to prevent forces applied to the cover from transmitting to the skin of the user, as well as to prevent stress on the adhesive, see col. 6, lines 45-62.
29.	In view of Spier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further provide modified Long with the addition of an accordion-like feature on the side wall of the semi-rigid dome in order to prevent forces applied to the dome from transmitting to the skin of the user, as well as prevent stress on the adhesive.
30.	As regards claim 6, modified Long discloses the apparatus of claim 4, wherein the adhesive compound extends beyond the bounds of the base radiating outwards away from the base (note the disclosure of medical tapes placed in chordal positions around the perimeter of flange 13 and overlapping onto the skin of the patient, see page 7, line 24- page 8, line 1 in Long). 

31.	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Lavon and Spier as applied to claim 4 above, and in further view of U.S. Patent Application No. 2004/0127838 (“Jeziak”).
32.	As regards claim 5, modified Long discloses the apparatus of claim 4, except wherein the collapsible semi-rigid section further comprises air vent holes on the surface of the collapsible semi-rigid section and/or the collapsible semi-rigid section is made of a porous material impermeable to water but permeable to moisture.
33.	Jeziak in its analogous disclosure of a wound protective device (see Figs. 1 and 2) teaches it is known to provide a dome (covering member 16) with perforations (22) in order to air to flow over the skin, see para. [0023], lines 6-11).
34.	In view of Jeziak, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention, to have provided the modified protector of Long with air vent holes in the form of perforations on the dome including the collapsible section in order to allow air flow over the skin.
35.	As regards claim 7, modified Long discloses apparatus of claim 4, except wherein the hemispheroid dome or the paraboloid dome have air vent holes on the surface. Jeziak in its analogous disclosure of a wound protective device (see Figs. 1 and 2) teaches it is known to provide a dome (covering member 16) with perforations (22) in order to air to flow over the skin, see para. [0023], lines 6-11).
36.	In view of Jeziak, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention, to have provided the modified protector of Long with air vent holes in the form of perforations on the dome in order to allow air flow over the skin.

37.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view Lavon.
38.	As regards claim 8, Long discloses a protective wound shield that substantially discloses the presently claimed invention.  As can be seen from Figs. 5, 6 and 9C, Long discloses a blister protector cap apparatus which may be constructed from semi-rigid material (constituted by shield 10 fully capable of protecting a wound such as a blister, see the Abstract, and page 11, lines 20-21 which discloses shield 10 may be constructed from semi-rigid material),comprising a dome (constituted by dome 11, see page 4, lines 6) with an empty cavity on one side (constituted by upward concavity 12, see page 4, lines 6-7); the dome having a base (constituted by flange 13, page 4 lines 12-14) with a larger diameter than the diameter of the longest cross-section of either dome (see Fig. 5 which clearly shows that the diameter of flange 13 is larger than the diameter of dome 11); and the base having an adhesive compound incorporated on one surface portion of the base, wherein the adhesive compound extends beyond the bounds of the base radiating outwards away from the base (see page 8, lines 5-11 or medical tapes placed in chordal positions around the perimeter of flange 13 and overlapping onto the skin of the patient, see page 7, line 24- page 8, line 1).
39.	Long fails to disclose the dome is a hemispheroid dome or a paraboloid dome.  However, Applicant must note that the specification does not state the criticality of the shape of the shell, does not provide evidence of unexpected results, or provides evidence that the particular shape solves a particular problem. 
40.	Further, Lavon discloses an analogous protective wound cover (100) comprising a hemispheroid dome (constituted by containment shell 102 in the shape of a hemisphere, see para. [0069]) with an empty cavity (constituted by spacing 105) on one side (see Fig. 2A); the hemispheroid dome having a base (constituted by flange 110) with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome (see Figs. 2A and 2B); and the base having an adhesive compound (constituted by adhesive 120, see para. [0057]) incorporated on one surface portion of the base (see Fig. 2B).
41.	Thus, absent persuasive evidence that the claimed shape of the dome is significant, the Office concludes that the shape is an obvious matter of choice and in view of Lavon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the presently claimed invention, to have provided the dome of Long in the shape of a hemispheroid (hemispherical shape) as a matter of choice based upon the shape of the wound or medical device to be protected.

42.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long  view of Lavon and Jeziak.
43.	As regards claim 9, Long discloses a protective wound shield that substantially discloses the presently claimed invention.  As can be seen from Figs. 5, 6 and 9C, Long discloses a blister protector cap apparatus which may be constructed from semi-rigid material (constituted by shield 10 fully capable of protecting a wound such as a blister, see the Abstract, and page 11, lines 20-21 which discloses shield 10 may be constructed from semi-rigid material), comprising a dome (constituted by dome 11, see page 4, lines 6) with an empty cavity on one side (constituted by upward concavity 12, see page 4, lines 6-7); the dome having a base (constituted by flange 13, page 4 lines 12-14) with a larger diameter than the diameter of the longest cross-section of either dome (see Fig. 5 which clearly shows that the diameter of flange 13 is larger than the diameter of dome 11); and the base having an adhesive compound (constituted by flange adhesive 17 shown in Figs. 9c, see page 8, lines 5-11 or medical tapes placed in chordal positions around the perimeter of flange 13 and overlapping onto the skin of the patient, see page 7, line 24- page 8, line 1) incorporated on one surface portion of the base.
44.	Long fails to disclose the dome is a hemispheroid dome or a paraboloid dome.  However, Applicant must note that the specification does not state the criticality of the shape of the shell, does not provide evidence of unexpected results, or provides evidence that the particular shape solves a particular problem. 
45.	Further, Lavon discloses an analogous protective wound cover (100) comprising a hemispheroid dome (constituted by containment shell 102 in the shape of a hemisphere, see para. [0069]) with an empty cavity (constituted by spacing 105) on one side (see Fig. 2A); the hemispheroid dome having a base (constituted by flange 110) with a larger diameter than the diameter of the longest cross-section of either the hemispheroid dome (see Figs. 2A and 2B); and the base having an adhesive compound (constituted by adhesive 120, see para. [0057]) incorporated on one surface portion of the base (see Fig. 2B).
46.	Thus, absent persuasive evidence that the claimed shape of the dome is significant, the Office concludes that the shape is an obvious matter of choice and in view of Lavon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the presently claimed invention, to have provided the dome of Long in the shape of a hemispheroid (hemispherical shape) as a matter of choice based upon the shape of the wound or medical device to be protected.
47.	Long also fails to disclose the dome has air vent holes on the surface. Jeziak in its analogous disclosure of a wound protective device (see Figs. 1 and 2) teaches it is known to provide a dome (covering member 16) with perforations (22) in order to air to flow over the skin, see para. [0023], lines 6-11).
48.	In view of Jeziak, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention, to have provided the modified protector of Long with air vent holes in the form of perforations on the dome in order to allow air flow over the skin.

49.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Lavon and Jeziak as applied to claim 9 above, and in further view of Spier.
50.	As regards claim 10, modified Long discloses apparatus of claim 9, except wherein the hemispheroid dome or the paraboloid dome have a radial section of the dome integrated with a collapsible semi-rigid section allowing some movement of the top part of the dome inwards into the bottom part of the dome.
51.	However, Spier in an analogous wound protective device (10” including a base 12’ with an adhesive coating and a cover 32, see Fig. 10) teaches it is known to provide a collapsible portion (web 60) on the side wall (14’) of the frame in order to allow movement of the side wall relative to the base in order to prevent forces applied to the cover from transmitting to the skin of the user, as well as to prevent stress on the adhesive, see col. 6, lines 45-62.
52.	In view of Spier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further provide modified Long with the addition of an accordion-like feature on the side wall of the semi-rigid dome in order to prevent forces applied to the dome from transmitting to the skin of the user, as well as prevent stress on the adhesive.

53.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Lavon as applied to claim 8 above, and in further view of Spier.
54.	As regards claim 11, modified Long discloses the apparatus of claim 8, except wherein the hemispheroid dome or the paraboloid dome have a radial section of the dome integrated with a collapsible semi-rigid section allowing some movement of the top part of the dome inwards into the bottom part of the dome.
55.	However, Spier in an analogous wound protective device (10” including a base 12’ with an adhesive coating and a cover 32, see Fig. 10) teaches it is known to provide a collapsible portion (web 60) on the side wall (14’) of the frame in order to allow movement of the side wall relative to the base in order to prevent forces applied to the cover from transmitting to the skin of the user, as well as to prevent stress on the adhesive, see col. 6, lines 45-62.
56.	In view of Spier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further provide modified Long with the addition of an accordion-like feature on the side wall of the semi-rigid dome in order to prevent forces applied to the dome from transmitting to the skin of the user, as well as prevent stress on the adhesive.



Conclusion
57.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses protective covering device.
58.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
59.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
60.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
61.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/KIM M LEWIS/
Primary Examiner, Art Unit 3786